Citation Nr: 0734269	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  00-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
prostatitis with right epididymitis.


REPRESENTATION

Appellant represented by:	Attorney, Michael L. Smith


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board issued a decision in July 2004 that, in part, 
denied a rating in excess of 20 percent for prostatitis with 
right epididymitis.  The appellant appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court) and in 
a May 2007 decision, the Court vacated that part of the Board 
decision that denied the instant claim and remanded the case 
to the Board for further proceedings consistent with the 
decision.  

The Board notes that an August 21, 2007 letter informed the 
veteran that he had 90 days from that date to submit any 
additional argument or evidence.  A September 2007 response 
from the veteran and his attorney indicated that the veteran 
did not have anything additional to submit and to proceed 
immediately with the readjudication of his appeal after 
affording his representative an opportunity to submit 
additional argument in support of his case.  Later that same 
month, Disabled American Veterans - the veteran's prior 
representative, submitted an appellant's brief indicating 
that relevant arguments were adequately addressed in a prior 
January 2006 brief and need not be reiterated.  In light of 
the above, the Board will proceed accordingly.

The Board has carefully considered the findings and 
instructions from the Court and finds that the appeal must be 
remanded to the RO, via the Appeals Management Center in 
Washington, D.C., for further evidentiary development.  VA 
will notify the veteran if further action is required.




REMAND

In the May 2007 decision, the Court concluded that the Board 
did not adequately consider all the evidence of record.  
Specifically, the Court pointed out that the Board failed to 
reconcile a February 1999 VA examiner's conclusion that the 
veteran required self-catheterization as a result of non-
service-connected causes with later medical evidence that 
found a bladder outlet obstruction, and a January 2003 VA 
examiner's conclusion that the veteran's epididymitis was 
secondary to his prostatitis.  In addition, the Court found 
that the Board's argument that the veteran's need for self-
catheterization in 1999 was due to his stroke, a non-service 
connected condition, was contrary to a decision review 
officer's determination that the veteran's voiding problems 
were due to his service-connected condition.  

The Court instructed the Board to reconcile these medical 
findings, and if necessary, provide the veteran a new medical 
examination to determine whether the veteran presently 
requires catheterization as a result of his service-connected 
conditions.  The Board finds that these considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  Therefore, in order to comply 
with the Court's instructions, a remand for a new VA 
genitourinary examination, by a physician, is warranted. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

In November 2001, the RO received a VA form 21-4138 from the 
veteran indicating that he received all of his medical care 
from a private physician and from the New Port Richey, VA 
outpatient clinic (OPC).  The claims folder contains VA 
medical records dated from September 2000 to August 2001 and 
from February 2005 to March 2006.  VA medical treatment 
records are deemed to be within the control of VA and all 
pertinent VA records should be included in the record, as 
they may be determinative of the claim.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).


Additionally, this will give the RO the opportunity to 
provide the veteran with the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).

In light of the above, the case is REMANDED to the RO, via 
the AMC, for the following actions:

1. Send a notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
meets the requirements in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain all records of VA treatment 
and evaluation for the veteran's 
prostatitis with right epididymitis 
dating from September 2001 to February 
2005 and from March 2006 to the present, 
to include any periods of 
hospitalization.

3.  Thereafter, schedule the veteran for 
an examination to determine the current 
nature and severity of his service-
connected prostatitis with right 
epididymitis.  The claims file must be 
made available for the examiner to 
review, and the examination report must 
indicate that this was accomplished. All 
indicated tests and studies should be 
performed, with results provided to the 
examiner prior to completion of his 
report.

The examiner should identify all 
manifestations related to the veteran's 
service-connected prostatitis with right 
epididymitis and fully describe the 
extent and severity of each.  The 
examiner should indicate whether the 
veteran -- presently or in the past -- 
needs catheterization as a result of his 
service-connected disability, rather than 
non service-connected conditions. As 
required by the Court, the examiner 
should reconcile the evidence reported in 
the February 1999 and January 2003 VA 
examination reports, the medical records 
from the veteran's private urologist, D. 
Jacobs, M.D., and the determination made 
in the October 2003 rating decision, as 
discussed above.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  Then review all evidence which is 
added to the claims file and readjudicate 
the issue on appeal. If the determination 
remains unfavorable to the veteran, he 
and his attorney should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time to 
respond before the case is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



